Citation Nr: 0531438	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-29 589	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran submitted his current claim in March 2003 and is 
seeking to establish entitlement to service connection for 
PTSD.  The veteran contends he experienced several stressful 
events that occurred during his period of service in the 
Republic of Vietnam, including one where his left leg was 
injured.  (He is service connected for residuals of the 
injury.)

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

The veteran submitted a stressor statement in April 2003 
wherein he provided information regarding stressful events 
that occurred while he served in the Republic of Vietnam.  He 
reported that he witnessed the violent death of his friend, 
J. Y.  He also reported that he was involved in several fire 
fights and that his leg was injured when a tank he was 
driving hit a mine.  

Associated with the claims file are VA outpatient treatment 
reports.  A provisional diagnosis of adjustment disorder and 
anxious and depressed mood was made in January 2003.  The 
examiner noted that it was unclear whether the veteran was 
experiencing a delayed-onset PTSD.  PTSD was to be ruled out.  
In December 2003, the veteran was noted to have a diagnosis 
of PTSD.  The veteran was again diagnosed with PTSD in 
January 2004.  

As noted in the recitation of evidence above, VA care 
providers have concluded that the veteran likely experiences 
PTSD, but it is not entirely clear which, if any of the 
claimed in-service stressors has led to the PTSD.  The care 
providers have not specifically linked the assessment of PTSD 
with any of the veteran's claimed stressors.  A medical 
professional must determine whether the stressors constitute 
a sufficiently stressful experience to cause PTSD.  Given 
that the examiners did not provide a basis for any diagnosis 
further evidentiary development is required.  In order to 
properly assess the veteran's claim, the veteran should be 
afforded a VA examination to determine whether he currently 
suffers from PTSD due to in-service stressor, particularly 
the event that caused his service-connected leg injury.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a 
VA psychiatric examination.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed, but should 
specifically include psychological 
testing, including tests to 
determine whether the veteran in 
fact has PTSD.  (The examiner is 
advised that the veteran received a 
diagnosis of PTSD in December 2003 
and January 2004.)  The psychiatric 
examiner should consider the 
veteran's report that he hit a mine 
and injured his leg while driving a 
tank in Vietnam for the purpose of 
determining whether exposure to an 
in-service stressor has resulted in 
any current PTSD.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and one 
or more of the in-service stressors 
reported by the veteran, especially 
the event that caused his leg 
injury.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

2.  The RO should undertake any 
other development deemed 
appropriate.  Thereafter, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

